Citation Nr: 0626049	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-04 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for a left knee 
condition.

2.	Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the San Juan Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to service connection for a left knee 
condition, and the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
service connection for a back condition. 

No Board hearing has been held in connection with this 
matter.  The veteran did request a Travel Board hearing on 
his VA-9 substantive appeal, received January 2004.  However, 
on an accompanying Appeal Hearing Options form, also dated 
January 2004, he requested a local hearing before a regional 
Decision Review Officer (DRO).  The Board finds the veteran's 
choice of a DRO hearing to be determinative as the VA-9 form 
only provided the option of selecting a BVA hearing, while 
the other form listed both DRO and BVA hearings as available.  
The veteran postponed his first scheduled DRO hearing, 
canceled his second, and has not submitted a further request 
for another hearing.  The Board will therefore proceed with 
its adjudication of his claims.


FINDINGS OF FACT

1. The veteran did not receive treatment for a left knee 
disorder in service, nor did arthritis of the left knee 
manifest itself to a compensable degree within a year after 
separation from service.

2.	In a rating decision issued September 1974, the RO 
denied the veteran's claim for service connection for a 
back condition.

3.	Evidence regarding the veteran's claimed back condition 
submitted subsequent to the September 1974 decision is not 
cumulative or redundant and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection.


CONCLUSIONS OF LAW

1.	A left knee condition was not incurred in or aggravated 
by service, nor may arthritis of the left knee be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.	The RO's September 1974 rating decision is final as to 
the claim for service connection for a back condition.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302 (2005).

3.	New and material evidence sufficient to reopen the 
veteran's claim for service connection for a back condition 
has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon the receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the decision below, the Board has reopened the 
veteran's claim for service connection for a back condition 
based upon the submission of new and material evidence and 
remanded it for further development.  Accordingly, regardless 
of whether VA fulfilled its duties to notify and assist in 
relation to this issue, no harm or prejudice to the veteran 
has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

With regard to the claim of service connection for a left 
knee condition, the Board finds the veteran received 
appropriate notice and assistance.  Notice must meet both 
timeliness and content requirements.  It must be given to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence the claimant is expected to provide; 
(3) inform the claimant about the information and evidence 
that VA will seek to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim for 
service connection in a July 2002 letter, prior to the 
initial decision on the claim in September 2002.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met in this case.

The four content requirements have also been satisfied, and 
the veteran has not alleged that VA failed in this regard.  
The letter fulfilled the first content requirement by 
informing the veteran that to establish service connection 
for a disability, the evidence must show three things: (1) an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between the current 
disability and an injury, disease, or event in service.  The 
veteran was also notified of the information required to 
establish an effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006) (holding the notice requirements of 
38 U.S.C.A. § 5103(a) apply generally to all five elements of 
a service connection claim).  In the July 2002 letter, the RO 
informed the veteran that entitlement would be awarded from 
the date of his claim if based upon evidence received within 
a year of his claim; if evidence indicative of service 
connection was not received within a year of his claim, 
entitlement would be awarded based upon the date such 
evidence is received.

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit the following: 
medical evidence of a current disability; a medical opinion 
showing an etiological relationship between the disability 
and military service; lay statements regarding observable 
symptomatology; and sufficient identifying information about 
records the veteran believes relevant to his claim, including 
agency and private medical treatment records, so that VA can 
obtain them.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA would obtain his 
service medical records and other military records if needed; 
that VA would assist him in getting any records, including 
medical records, employment records, or records from other 
Federal agencies, which the veteran told VA about; and that 
it would provide him with a medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claim.  The RO also informed the veteran that 
it would help him obtain private treatment records if he 
filled out certain Release of Information forms that would 
authorize the RO to assist him in this regard, and the RO 
provided him with the forms.

Finally, the fourth content requirement has been met.  
Although the notice letter that was provided to the veteran 
did not specifically tell him to provide any evidence in his 
possession that pertains to his claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  
The veteran was instructed to submit medical "or other 
evidence" relevant to his claim and to inform the RO of 
"any" information or evidence he wanted the RO to obtain on 
his behalf.  The RO told him, "It's still your 
responsibility to support your claim with appropriate 
evidence."

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and to 
establish an effective date, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Concerning this, as 
the Board has concluded below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating to be assigned is rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  Service and VA medical records have been obtained and 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  In a 
statement dated July 2002, the veteran informed VA that no 
private medical evidence existed relevant to his claim.  A 
medical examination or opinion was not needed to decide this 
matter as the evidence of record is sufficient to evaluate 
the claim.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges the veteran's contention in his appeal 
that medical evidence is missing from VAMC records dated 1972 
to 1975.  VA generally has the obligation to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2).  The 
claimant, however, must provide enough information to 
identify and locate the existing records, including 
approximate time frames and the condition for which medical 
treatment was provided.  Id. § 3.159(c)(2)(i).  The veteran 
has not described the missing evidence or even indicated 
whether it pertains to treatment for his left knee or to his 
alleged back condition.  Further, as indicated in the claims 
folder, the San Juan VAMC made two requests in December 2001 
and March 2003 to obtain retired records regarding the 
veteran and received negative responses.  Additional efforts 
to obtain records are not required when an agency advises VA 
that the requested records do not exist or the custodian does 
not have them.  Id. § 3.159(c)(2).  Accordingly, the Board 
finds that VA's duty to assist has been satisfied.

I.  Entitlement to service connection for a left knee 
condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis of 
the knee, may be also be established on a presumptive basis 
by showing manifestation to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The veteran is seeking service connection for a left knee 
condition.  After a careful consideration of the record, the 
Board finds the preponderance of the evidence weighs against 
granting the veteran's claim.
 
Service medical records do not show any left knee injury, 
treatment, or disease.  On his entrance examination in 
January 1971, the veteran's lower extremities were clinically 
evaluated as normal, and on the accompanying Report of 
Medical History, the veteran denied any abnormalities.  He 
did complain of cramping and pain in both knees in August 
1971, which he believed to result from varicose veins. The 
examiner noted muscular pain but found no varicose veins.  
There was no knee injury or disorder reported and no 
treatment indicated other than Parafon Forte for pain relief.  
The service medical records contain no further reports 
related to the knees.  On the veteran's separation 
examination in September 1972, his lower extremities were 
again evaluated as normal, and the veteran wrote he was in 
good health.

The claims folder contains no evidence that arthritis of the 
veteran's left knee manifested either in service or within 
one year of his separation from service to entitle him to 
presumptive service connection.  The veteran received a VA 
examination in July 1974.  While the examination was 
primarily for the purpose of assessing the veteran's alleged 
back condition, it included an assessment of the various body 
systems, and no knee condition was either noted or complained 
of by the veteran.  The veteran has provided no private 
medical evidence regarding his knee, nor does the claims 
folder contain additional VA medical evidence addressing any 
type of knee condition related to the veteran's service.
 
As the record does not establish a left knee condition during 
service or the manifestation of arthritis of the left knee 
within a year of separation, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim for service connection.  In so concluding, the Board 
acknowledges the veteran's assertion that he incurred a left 
knee condition in service.  As a layperson, however, he is 
not qualified to render a medical opinion as to diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 294 
(1992).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, as the Board finds that 
the preponderance of the evidence weighs against the 
veteran's claim, the benefit of the doubt provision of  § 
5107(b) is not applicable, and his claim for service 
connection for a left knee condition is denied.

II.	Whether the veteran has 
submitted new and material evidence to reopen a claim of 
service connection for a back condition.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001 (as was the application to reopen the claim 
in this case), new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of the newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the 
"credibility" of newly presented evidence is to be presumed 
unless the evidence is inherently incredible or beyond the 
competence of the witness).

In this case, the veteran is appealing the RO's September 
2002 decision that denied service connection for a back 
condition.  The last "final" denial of his claim that took 
place prior to September 2002 was the RO's September 1974 
decision which denied the veteran's original service 
connection claim for a back condition.  The veteran did not 
file a notice of disagreement (NOD) with that decision, and 
it became final pursuant to 38 U.S.C.A. § 7105(c).  
Accordingly, the Board must determine whether the veteran has 
submitted any new and material evidence since September 1974 
that would allow the reopening of his claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

The evidence of record at the time of the September 1974 
denial includes service medical records which clearly 
document back pain reported by the veteran following heavy 
lifting and a fall in April 1972.  The examiner in April 
provided an impression of pulled muscles at the rhomboid and 
trapezius, and records in May 1972 indicate an assessment of 
and treatment for low back strain.  After the veteran's 
separation from service, San Juan VAMC records dated April 
1974 show the veteran complained of severe low back pain 
which radiated to both legs.  The veteran was provided with a 
diagnosis of low back pain syndrome.  He filed his original 
service connection claim for a back condition that same month 
and received a VA examination in July 1974.  Based upon that 
examination's findings of no current muscle spasm and no 
muscle atrophy in the back, the RO denied his claim, citing 
no current back disability related to the veteran's military 
service.   To reopen his claim, the veteran must therefore 
submit new and material evidence showing a current back 
disability with a relation to the back problems noted in 
service.

After a careful consideration of the evidence, the Board 
finds the veteran has submitted new and material evidence 
sufficient to reopen his service connection claim.  In July 
2003, the RO obtained medical records from the San Juan VAMC 
regarding a July 1994 examination.  At that time, the veteran 
reported experiencing back pain since separation from 
service, and the examination records appear to provide a 
diagnosis of a herniated lumbar disc.  Associated X-rays, 
while not noting a herniated disc, found mild dextroscoliosis 
of the mid dorsal spine and a straightening of the normal 
lordotic curve secondary to paralumbar muscle spasm.  VAMC 
records dated June 2001 indicate the veteran continued to 
complain of back pain and reflect a 1994 diagnosis of 
herniated discs.

The Board finds this information to be new, as it had not 
been previously associated with the claims folder, and it is 
neither cumulative nor redundant of the evidence of record in 
September 1974.  The information is also material.  The 
medical records indicate the veteran may have multiple back 
disorders, particularly a herniated lumbar disc, which the 
veteran asserts have caused him back pain and associated 
symptomatology since service.  The evidence is therefore 
suggestive of a current back disability related to service 
and raises a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the veteran's claim of service 
connection for a back condition is reopened, and must be 
considered in light of all the evidence, both old and new.  
In that regard, further development is necessary, and the 
matter will be remanded.


ORDER

Entitlement to service connection for a left knee condition 
is denied.

New and material evidence having been submitted, the 
veteran's claim of service connection for a back condition is 
reopened.  The appeal is granted to this extent only.

REMAND

Having reopened the veteran's claim for service connection 
for a back condition, the Board finds it necessary to remand 
the matter to ensure compliance with the notice and duty to 
assist provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA) and specifically to provide the veteran with a VA 
orthopedic examination.
 
VA regulations provide that the VA will assist the veteran by 
affording him a medical examination based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
regulations further provide that a medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but: establishes that the veteran suffered an event, 
injury, or disease in service; contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; and indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease in service.  
Id.

As discussed above, service medical records establish 
treatment for back strain in service.  The July 1994 and June 
2001 San Juan VAMC records indicate that the veteran may 
currently suffer from a herniated lumbar disc, mild 
dextroscoliosis of the mid dorsal spine, and a straightening 
of the normal lordotic curve secondary to paralumbar muscle 
spasm.  When considered with the veteran's reports of 
continuing back pain and associated symptomatology since 
service, this evidence suggests a possible link with service.  
A VA medical examination is therefore required to determine 
the nature and severity of any current back condition 
suffered by the veteran and to determine if such condition is 
causally related to the veteran's back strain diagnosed in 
service.  Id.

Also on remand, the veteran should be given an opportunity to 
identify any relevant medical treatment, either through 
private or VA facilities, that he received since October 
2001, the date of the most recent medical evidence of record.  
Pursuant to its duty to assist, the RO should take all 
necessary steps to obtain the identified records.  38 C.F.R. 
§ 3.159(c). 

Pursuant to the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), discussed above, the 
veteran should be provided with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
him that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.   

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
establishing service connection for his claimed back 
condition, and the Board encourages him to take full 
advantage of this opportunity.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and updated 
agency protocol.  In particular, the 
veteran must be sent a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
The notice should also address the 
division of responsibilities between 
the VA and the veteran for obtaining 
evidence, and it should request that 
the veteran submit "any" evidence in 
his possession that is relevant to his 
claim that his current back disorder is 
related to service.

2.	The veteran should be afforded an 
opportunity to identify any medical 
treatment received relevant to his back 
condition since October 2001, the date 
of the most recent medical evidence of 
record.  Appropriate action must then 
be taken to obtain the identified 
records.

3.	After additional records, if any, have 
been obtained, the veteran should be 
scheduled for a VA orthopedic 
examination to address the current 
nature and etiology of his claimed back 
condition.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  Any testing 
deemed appropriate by the examiner 
should be conducted.  A complete 
rationale should be provided for any 
opinion expressed.

The findings of the examiner should 
include responses to the following:

a.	Based upon a review of the claims 
folder and the examination 
findings, provide a diagnosis of 
any present back condition.  The 
examiner should particularly 
address whether the veteran has a 
herniated lumbar disc as noted in 
the San Juan VAMC records dated 
July 1994.

b.	If a current back condition is 
found, state a medical opinion as 
to the likelihood (likely, 
unlikely, at least as likely as 
not) that the veteran's back 
condition is the result of the 
back strain noted during active 
service in April through June 
1972, as opposed to being due to 
some other factor or factors.  
(The term "at least as likely as 
not" does not mean within the 
realm of medical possibility, but 
rather that the medical evidence 
both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.)  The examiner should 
discuss the implications, if any, 
of the July 1974 VA examination 
which diagnosed the veteran with 
chronic low back strain.

4.	Thereafter, the claims folder should be 
reviewed to ensure that the foregoing 
requested development has been 
completed.  In particular, the 
examination report must be looked at to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
for entitlement to service connection 
for a back condition must be 
readjudicated.  In the event that the 
claim is not resolved to the 
satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  He 
should be given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


